     Case 2:18-cv-03081-JAM-CKD Document 25 Filed 08/06/20 Page 1 of 3
 1   HARVEY P. SACKETT (72488)
 2

 3

 4   548 Market Street, Suite 38822
     San Francisco, California 94104-5401
 5   Telephone: (408) 295-7755
     Facsimile: (408) 295-7444
 6
     Attorney for Plaintiff
 7

 8   /as
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     TEENA S. FERRERRA,                                    )    Case No.: 2:18-cv-03081-JAM-CKD
12
                                                           )
13               Plaintiff,                                )    STIPULATION AND ORDER FOR
                                                           )    THE AWARD AND PAYMENT OF
14                                                         )
            v.                                             )    ATTORNEY FEES PURSUANT TO
                                                           )    THE EQUAL ACCESS TO JUSTICE
15   ANDREW SAUL,                                          )    ACT, 28 U.S.C. § 2412(d)
16   Commissioner of Social Security,                      )
                                                           )
17                Defendant.                               )
                                                           )
18                                                         )
                                                           )
19

20          On June 22, 2020 this Court issued an order reversing the final decision of the

21   Defendant, Andrew Saul, the Commissioner of Social Security (Commissioner), with a remand

22   for a rehearing, 42 U.S.C. § 405(g) (sentence four); judgment was entered.

23          In the interest of administrative and judicial economy, the parties have agreed to stipulate

24   that an award of FIVE THOUSAND FIFTY ($5,050.00) in attorney fees under the Equal Access

25   to Justice Act (EAJA), 28 U.S.C. § 2412(d), is reasonable. This award is without prejudice to

26   Plaintiff’s right to seek attorney’s fees under section 206(b) of the Social Security Act, 42 U.S.C.

27

28                                                     1

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     Case 2:18-cv-03081-JAM-CKD Document 25 Filed 08/06/20 Page 2 of 3
 1   § 406(b), subject to the offset provisions of the EAJA. However, this award shall constitute a
 2   complete release from and bar to any claims Plaintiff may have relating to EAJA fees and costs.
 3   Further, such award shall not be used as precedent in any future cases, nor be construed as a
 4   concession by the Commissioner that the original administrative decision denying benefits to
 5   Plaintiff was not substantially justified.
 6           After the Court issues an order for EAJA fees to Plaintiff, the Government will consider
 7   the matter of Plaintiff’s assignment of EAJA fees to Harvey P. Sackett (“Counsel”). Pursuant to
 8   Astrue v. Ratliff, 560 U.S. 586 (2010), the ability to honor an assignment will depend on whether
 9   the fees are subject to any offset allowed under the United States Department of the Treasury’s
10   Offset Program. After the order for EAJA is entered, the Government will determine whether
11   they are subject to offset. Fees shall be made payable to Plaintiff, but if the Department of
12   Treasury determines Plaintiff does not owe a federal debt, then the Government shall cause the
13   payment of fees, expenses, and costs to be made payable directly to Counsel, pursuant to the
14   assignment executed by Plaintiff. Any payments made shall be delivered and made payable to
15   Counsel.
16           Accordingly, Defendant agrees to pay Plaintiff $5,050.00 in attorney’s fees.
17           All parties whose signature lines appear in this document have consented to its filing.
18   This award is without prejudice to the rights of Sackett and Associates and/or Harvey P. Sackett
19   to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
20   provisions of the EAJA.
21

22   Dated: July 31, 2020                          SACKETT AND ASSOCIATES
23
                                                   /s/ HARVEY P. SACKETT
24                                                 HARVEY P. SACKETT
                                                   Attorney for Plaintiff
25                                                 TEENA S. FERRERRA

26

27

28                                                    2

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     Case 2:18-cv-03081-JAM-CKD Document 25 Filed 08/06/20 Page 3 of 3
 1   Dated: July 28, 2020                     McGregor Scott
                                              United States Attorney
 2

 3                                     BY:    /S/MARCELO N. ILLARMO
                                              MARCELO N. ILLARMO
 4                                            Special Assistant United States Attorney
                                              Attorneys for Defendant
 5                                            [*as authorized by e-mail on 7/28/20]
 6

 7

 8                                         ORDER

 9   Pursuant to the stipulation, IT IS SO ORDERED.
10

11
     Dated: August 5, 2020                    /s/ John A. Mendez_______________________
12
                                              JOHN A. MENDEZ
13                                            UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                3

     STIPULATION AND [PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY
     FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
